UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2490



ELWOOD WAYNE MILLS,

                                              Plaintiff - Appellant,

          versus


BERKELEY COUNTY SHERIFF’S DEPARTMENT; PETE
MITCHUM,   in   his   official   capacity   and
individually; RONALD LAWRENCE, in his official
capacity and individually; JERRY WRIGHT, in
his  official    capacity and     individually;
UNKNOWN OFFICERS, of the Berkeley County
Sheriff’s   Department    in   their   official
capacity and individually; COUNTY OF BERKELEY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-4494-2-23)


Submitted:   March 15, 2004                 Decided:   April 2, 2004


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elwood Wayne Mills, Appellant Pro Se. James Albert Stuckey, Jr.,
Robin Lilley Jackson, STUCKEY LAW OFFICES, P.A., Charleston, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Elwood Wayne Mills appeals the district court’s order

granting the Appellees’ motion for summary judgment in his 42

U.S.C. §§ 1983, 1985 (2000) civil action.     We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.      See Mills v. Berkeley County

Sheriff’s Dep’t, No. CA-01-4494-2-23 (D.S.C. Oct. 20, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -